Case: 20-61218     Document: 00516399839         Page: 1     Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 19, 2022
                                  No. 20-61218                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Pedro Alfonso Alvarenga-Palacios; Alen Adrian
   Alvarenga Guzman,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 278 024
                            Agency No. A208 278 025


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Pedro Alfonso Alvarenga-Palacios, along with his minor son, Alen
   Adrian Alvarenga Guzman, a rider on his father’s asylum application, have
   petitioned for review of a decision of the Board of Immigration Appeals (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61218      Document: 00516399839          Page: 2    Date Filed: 07/19/2022




                                    No. 20-61218


   dismissing an appeal from a decision of the immigration judge (IJ) concluding
   that they were ineligible for asylum, withholding of removal, and relief under
   the Convention Against Torture (CAT). We review the BIA’s decision for
   substantial evidence, see Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005),
   and consider the IJ’s decision only to the extent it influenced the BIA, see
   Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          In reliance on Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021), the
   petitioners move for a remand to allow the IJ to determine whether the case
   can be heard. Our holding in Pierre-Paul v. Barr, 930 F.3d 684, 693 (5th Cir.
   2019), abrogated in part on other grounds by Niz-Chavez v. Garland, 141 S. Ct.
   at 1479-80, that a notice to appear is not fatally defective because it does not
   include the time, date, and place of future removal proceedings remains valid
   after the decision in Niz-Chavez. See Garcia v. Garland, 28 F.4th 644, 647-
   48 (5th Cir. 2022). The motion for a remand is therefore DENIED.
          The respondent moves to dismiss this matter under the fugitive
   disentitlement doctrine. See Giri v. Keisler, 507 F.3d 833, 836 (5th Cir. 2007).
   The petitioners dispute the assertion that Alvarenga-Palacios is a fugitive.
   The motion to dismiss is DENIED.
          Challenging the BIA’s determination that they are ineligible for
   asylum and withholding of removal, the petitioners argue that a sufficient
   nexus was established because membership in a particular social group
   defined as “farmers in a rural area of El Salvador” is one central reason the
   MS-13 gang targeted Alvarenga-Palacios and others in his family by
   threatening them with harm if they did not give money and other valuables
   to the gang. They also argue that they will be persecuted by the gang if they
   return to El Salvador because Alvarenga-Palacios failed to comply previously
   with the gang’s demands.




                                          2
Case: 20-61218      Document: 00516399839          Page: 3   Date Filed: 07/19/2022




                                    No. 20-61218


           Substantial evidence supports the finding that Alvarenga-Palacios’s
   persecutors were motivated not by virtue of his membership in the proposed
   PSG, but rather by private criminality.         See Zhang, 432 F.3d at 344.
   Accordingly, he has failed to demonstrate that a reasonable factfinder would
   be compelled to conclude that his membership in his proposed PSG was one
   central reason for any persecution suffered or feared. See Ramirez-Mejia v.
   Lynch, 794 F.3d 485, 492-93 (5th Cir. 2015); Orellana-Monson v. Holder, 685
   F.3d 511, 521-22 (5th Cir. 2012); Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th
   Cir. 2004). Because the adverse nexus determination is dispositive of the
   claims for asylum and withholding of removal, see Gonzales-Veliz v. Barr, 938
   F.3d 219, 224 (5th Cir. 2019), we need not reach the additional arguments
   raised as to these claims, see INS v. Bagamasbad, 429 U.S. 24, 25 (1976).
           Finally, the petitioners challenge the denial of their claim for CAT
   relief. Contrary to their contentions, the BIA did not address the merits of
   the CAT claim; rather, it stated that, because the petitioners had not
   meaningfully challenged the IJ’s denial of CAT relief, the issue was deemed
   waived. To the extent that the petitioners are now attacking the BIA’s waiver
   determination, we lack jurisdiction to consider the issue. See Martinez-
   Guevara v. Garland, 27 F.4th 353, 360 (5th Cir. 2022). Additionally, because
   the petitioners failed to present a CAT claim to the BIA, we lack jurisdiction
   to review their challenge to the denial of CAT relief. See Omari v. Holder,
   562 F.3d 314, 318-19 (5th Cir. 2009).
           The petition for review is DENIED in part and DISMISSED in
   part.




                                           3